Citation Nr: 1628232	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO. 08-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) from August 15, 2006, to September 14, 2008. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. The Veteran died in April 2012. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In September 2014, the Board denied entitlement to an increased rating in excess of 50 percent disabling for PTSD prior to September 14, 2008. The appellant appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a December 2015 Memorandum decision, the Court vacated the September 2014 Board decision and remanded the appeal for adjudication consistent with the Court's order. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development. Specifically, the Board requested a medical opinion from a "psychologist or psychiatrist of appropriate expertise" regarding "whether the Veteran's service-connected disabilities precluded [him] from being able to obtain or retain substantially gainful employment consistent with his education and occupational experience." In the September 2014 decision, the Board noted that there was "no indication that the RO has taken any action with respect to the directives" in the November 2013 Remand, and instructed that the RO should take the steps necessary to carry out the requested development. To date, the requested medical opinion has not been obtained. 

As adjudication of the disability rating for PTSD is dependent, in part, on determining the accurate level of occupational impairment, the requested mental health opinion is relevant to the appellant's claim. Accordingly, adjudication of the appellant's claim must be delayed in order for the RO to obtain this medical opinion and to fully consider all the relevant evidence that addresses the Veteran's occupational impairment during the relevant appeal period. 

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain a medical opinion from a "psychologist or psychiatrist of appropriate expertise" regarding "whether the Veteran's service-connected disabilities precluded [him] from being able to obtain or retain substantially gainful employment consistent with his education and occupational experience" as specifically outlined in the directives section of the November 2013 Board Remand.

2. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




